Judgment urtanimously affirmed, without costs. Memorandum: We affirm for the reasons stated in the decision at Trial Term. Additionally, the president of the State University of New York at Buffalo did not make an illegal gift of State funds by authorizing the use of space in the student union to an approved nonprofit student activity. The funds used to operate and maintain facilities on campus are funds held by the State for educational purposes and excepted from the general proscription against gifts of State funds (NY Const, art VII, § 8, subd 1). (Appeal from judgment of Supreme Court, Erie County, Johnson, J. — State Finance Law, § 125.) Present — Dillon, P. J., Callahan, Doerr, Denman and Schnepp, JJ.